Citation Nr: 0433680	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
January 1957 and from August 1962 to May 1965.  He died in 
July 2002.  The appellant is the veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In March 2003 the RO 
denied entitlement to accrued benefits and the appellant 
disagreed with the determination only in regard to the 
evaluation of the veteran's service-connected hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letter to the appellant 
in connection with her appeal.  The VCAA notice issued in 
December 2002 was directed to the issue of cause of death and 
there was no VCAA notice regarding accrued benefits in 
connection with RO rating decision in March 2003 now on 
appeal.  A claim for death compensation or pension is deemed 
to include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2004).

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

In addition, the record shows that the veteran in March 2002 
filed a claim for increase regarding hearing loss and therein 
he mentioned treatment at the Durham VA Medical Center 
(VAMC).  

The RO made a request to the Durham VAMC facility seeking 
records for the two years prior to the veteran's death.  The 
record shows the request was not made until June 2003, and 
the date of the request coincided with the date the RO 
prepared the statement of the case.  There is no response of 
record.  Indeed, the representative argued for a remand based 
upon the failure to obtain the identified records prior to 
deciding the claim and also relied upon the theory of 
constructive receipt.  

The applicable law and regulations provide generally that 
periodic monetary benefits authorized under laws administered 
by the VA, to which a payee was entitled at his/her death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a specified period will, upon the death of such person, be 
paid to a surviving spouse.  

Evidence in the file at date of death generally means 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death.  This includes evidence in VA's possession on the 
date of death but not located.  See 38 C.F.R. § 3.1000(d)(4) 
(2004).

Under the terms of 38 U.S.C. § 5121(a) as amended by the 
Veterans' Benefits Act of 2003, Pub. L. No. 108-183, § 
104(a), 117 Stat. 2651, ___ (Dec. 16, 2003), (to remove the 
two-year limitation period on a survivor's recovery of 
accrued benefits)-a survivor's recovery of a veteran's 
accrued benefits is limited to those benefits accrued "for a 
period not to exceed two years," or in other words, for a 
maximum two year period of accrued benefits regardless of 
when those benefits were actually accrued.  The statute does 
not limit a survivor's recovery of accrued benefits to those 
benefits accrued two years prior to a veteran's death.  See 
Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim for accrued benefits and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his hearing loss since the 
last RO adjudication in October 1982.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
treatment reports from the Durham VA 
Medical Center.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
audiologist or other appropriate medical 
specialist to review the record for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
bilateral hearing loss for the purpose of 
accrued benefits.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the evaluation.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  

Any opinions expressed by the examiner as 
to the extent of severity of the 
veteran's bilateral hearing loss must be 
accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claim file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
hearing loss for the purpose of accrued 
benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

